        Case 1:20-cr-00085-DLC Document 31 Filed 03/22/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                                    CR 20-85-BLG-DLC
                      Plaintiff,

 vs.                                                       ORDER

 CASEY CONRAD NIXON,

                      Defendant.

       Before the Court is Defendant Casey Conrad Nixon’s Unopposed Motion for

Client to Appear by Video. (Doc. 30.) Mr. Nixon seeks to appear at tomorrow’s

hearing by video. (Id.) The United States does not object. (Id.)

       Accordingly, IT IS ORDERED that the motion (Doc. 30) is GRANTED.

Mr. Nixon may appear via Zoom at the hearing. The Clerk of Court shall notify

counsel for Mr. Nixon via e-mail of the meeting ID and password within 24 hours

of the hearing. Zoom Guidance and Setup available at: https://www.mtd.uscourts.

gov/zoom-hearings

       DATED this 22nd day of March, 2021.




                                         1
